DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Previously, a restriction requirement has been done by PE Harry Wilkins on 02/11/2022.
A response to the previous restriction requirement has been filed by applicant on 02/14/2022.
Currently, instant claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 15-20, drawn to an ion source and recycle module and an electrolytic eluent generator using the module, classified in C25B 15/08.
II. Claims 7-14, drawn to a method of water splitting, classified in C25B 15/08.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice a materially different process, such as a method for adding cations into a solution that was devoid of cations instead of recovering cations from an eluent generator (i.e. the solution in the eluent recovery chamber of the apparatus is not necessarily eluent from the eluent generator as required by the method).  The apparatus may function with a fresh solution being sent into the eluent recovery chamber.  

Applicant’s election without traverse of Group I (claims 1-5 and 15-19) in the reply filed on 02/14/2022 is acknowledged. 
Claims 6-14 and 20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
This application is in condition for allowance except for the presence of claims 6-14 and 20 (Group II) directed to an invention and/or specie non-elected without traverse.  Accordingly, claims 6-14 and 20 been cancelled.

Allowable Subject Matter
Claims 1-5 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite an ion source and ion recycle (ISIR) module comprising an electrolyte reservoir including a chamber containing an aqueous electrolyte solution, the chamber further having an inlet and outlet, and the inlet and outlet being fluidically connected to an electrolytic eluent generator; wherein the generator receives a depleted electrolyte solution and provides a recycled electrolyte solution (see instant claims). Srinivasan et al. (U.S. P.G. Pub. 2019/0107518 A1) discloses (abstract, para. [0002], and fig. 1) systems and methods for inhibiting translocation of eluent and/or ions across an ion exchange barrier, particularly in an eluent generation device for generating a high purity acid or base. In addition,  Liu et al. (U.S. P.G. Pub. 2014/0069176 A1) discloses (abstract, para. [0027], and fig. 1-3) a chromatography system 100 that includes two eluent generators (104 and 106) connected in series. Both Srinivasan et al. and Liu et al. discloses different variations of systems and methods that employ electrolytic eluent generators; however, none of the references disclose a layout meeting the structural limitations of the claimed ISIR module of the instant claims. Therefore, the instant claims are seen to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797